                     Case 4:01-cv-01351-JST Document 3351 Filed 06/10/20 Page 1 of 2




                  PRISON LAW OFFICE
              1
                  DONALD SPECTER (83925)
              2   STEVEN FAMA (99641)
                  ALISON HARDY (135966)
              3   SARA NORMAN (189536)
              4   SOPHIE HART (321663)
                  1917 Fifth Street
              5   Berkeley, California 94710
                  Telephone: (510) 280-2621
              6
                  Fax: (510) 280-2704
              7   dspecter@prisonlaw.com
              8   Attorneys for Plaintiffs
              9

             10

             11

             12                              UNITED STATES DISTRICT COURT

             13           NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
             14

             15 MARCIANO PLATA, et al.,                          CASE No. 01-1351 JST
             16
                               Plaintiffs,                       NOTICE OF FILING PROPOSED
             17                                                  ORDER REGARDING STAFF
                        v.                                       TESTING FOR COVID-19
             18

             19 GAVIN NEWSOM, et al.,

             20                Defendants.
             21

             22         Plaintiffs hereby attach as Exhibit A a Proposed Order as directed by the Court
             23 during the Case Management Conference on June 9, 2020. Unfortunately, the parties were

             24 unable to reach an agreement as to the form of the Proposed Order. Plaintiffs understand

             25 Defendants will be filing a separate document.

             26 //

             27 //

             28
                                                              -1-                           Case No. 01-1351 JST
15971294.2        NOTICE OF FILING PROPOSED ORDER
       Case 4:01-cv-01351-JST Document 3351 Filed 06/10/20 Page 2 of 2



     DATED: June 10, 2020                  PRISON LAW OFFICE
 1

 2
                                       By: /s/ Sophie Hart
 3                                         Sophie Hart
                                           Attorney for Plaintiffs
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -2-                      Case No. 01-1351 JST
     NOTICE OF FILING PROPOSED ORDER
